Citation Nr: 0934037	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-06 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to an initial evaluation in excess of 20 
percent for intractable sural nerve entrapment syndrome, left 
ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, L.S., and Dr. C.N.B.




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to 
February 2004.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that decision, the RO denied 
service connection for dental trauma, and granted service 
connection for sural nerve entrapment syndrome of the left 
ankle, with a 0 percent (non-compensable) evaluation 
effective March 1, 2004.

In a subsequent March 2005 rating decision, the RO granted an 
increased 20 percent evaluation for sural nerve entrapment 
syndrome, left ankle, effective March 1, 2004.

The Veteran testified at a January 2009 Board hearing.  The 
hearing transcript has been associated with the claims file.  

The Veteran submitted a March 2009 motion to modify his 
hearing transcript; the Veteran identified typographical 
errors and misspelled names in the transcript and provided 
corrections.  The Board has accepted the Veteran's 
transcription of the hearing with his corrections and has 
reviewed the transcript accordingly.  

The evidence of record reasonably raises claims of 
entitlement to service connection for (1) limited 
temporomandibular articulation (Diagnostic Code 9905), (2) 
complex regional pain syndrome (CPRS), (3) bruxism, and (4) a 
TMJ disorder, all claims to be considered as secondary to a 
service-connected injury of the lingual and mandibular 
branches of the 5th cranial nerve.  These issues are not 
currently on appeal and are referred to the RO for further 
action.  

The evidence of record reasonably raises a claim of 
entitlement to Class III outpatient dental treatment.  The 
issue of entitlement to Class III outpatient dental treatment 
has not been adjudicated by VA, and is not inextricably 
intertwined with the Veteran's claim for service connection 
for dental trauma.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  The Board notes that claims for eligibility for VA 
outpatient dental treatment are processed at the VA Medical 
Center (VAMC) Medical Administrative Service (MAS) and not 
the RO.  The RO should refer the matter to of the nearest 
VAMC/MAS for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's dental disability is not a result of combat 
wounds or other trauma during his active military service.  

2.  Periodontal disease is not a disorder for which service 
connection can be granted for compensation purposes.

3.  The Veteran's intractable sural nerve entrapment 
syndrome, left ankle, results in severe incomplete paralysis 
of the ankle and foot.  The Veteran is not shown to have 
complete paralysis of the sural nerve. 


CONCLUSIONS OF LAW

1.  The criteria for service-connected compensation for 
dental trauma have not met.  38 U.S.C.A. §§ 1110, 1131, 1721, 
5103, 5103A, 5107 (West & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2008).

2.  The criteria for a 30 percent evaluation for intractable 
sural nerve entrapment syndrome, left ankle have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a May 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

A July 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective notice in July 
2006.  The RO readjudicated the case in July 2007 and March 
2008 supplemental statements of the case (SSOC).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Board notes 
specifically that the Veteran was afforded a VA dental 
examination in March 2008; he was afforded rating 
examinations in October 2006 and February 2008.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on a review of 
the medical evidence of record; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; and include an adequate 
examination of the Veteran.  The Veteran's rating 
examinations fully address the relevant rating criteria; and 
contain a discussion of the effects of the Veteran's service-
connected disability on his occupational and daily 
activities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

1.  Dental Trauma 

The Veteran filed his initial claim for service connection 
for a dental disability in March 2004.  The United States 
Court of Appeals for Veterans Claims (CAVC or Court) has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  VA regulations 
provide that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
not for compensation purposes.  38 C.F.R. § 3.381 (a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5- 
97 (January 22, 1997).  For the purposes of determining 
whether a veteran has Class IIa eligibility for dental care 
under 17 C.F.R. § 17.123(c),  the term "service trauma" 
does not include the intended effects of treatment provided 
during the veteran's military service.  Id.   The Board is 
bound by this opinion.  38 U.S.C.A. § 7104(c).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

It is possible to establish secondary service-connection for 
a dental disability, but the basic service connection rules 
for dental disorders still apply.  If the condition is for a 
non-compensable dental disorder, (such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease), a veteran can only be 
service-connected for treatment purposes.  See 38 C.F.R. § 
3.381 (a).  The Board notes that third molars will not be 
service-connected for treatment purposes unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or disability was due to combat or in-service 
trauma.  § 3.381(e).

The Veteran's records and DD Form 214 shows that he served 
for more than 180 days, from December 1999 to February 2004, 
and he was given an honorable discharge.  Service treatment 
records show that the Veteran was evaluated in July 2001 for 
impaction of his third molars.  The Veteran had partial bony 
impaction of teeth numbers 1, 16, and 17.  He had full bony 
impaction of number 32.  The Veteran's third molars (teeth 
numbers 1, 16, 17, and 32) were extracted in September 2001.  
Following surgery, the Veteran had progressive right sided 
tongue numbness and was found to have an injury to the 
lingual and mandibular nerves, which are currently service-
connected.  Service treatment records do not reflect any 
dental trauma in service and there is no indication of bone 
loss through trauma or disease.  

VA treatment records dated in June 2007 show that the Veteran 
has current diagnoses of periodontitis and chronic 
gingivitis.  

A July 2005 evaluation by a VA staff periodontist shows that 
dental carries and periodontitis may develop on the right 
side of the mandible because the Veteran is unable brush the 
teeth or gums on this side.  An October 2007 treatment note 
from Dr. C.N.B. diagnosed the Veteran with dental problems, 
specifically caries and periodontitis, due to his 
dysfunctional tongue and associated saliva secretion.  In a 
December 2008 treatment report, Dr. S.B., a general and 
cosmetic dentist, also indicated that the Veteran would not 
be able to maintain his oral hygiene due to damage to the 
lingual and buccal branches of the mandibular division of the 
trigeminal nerve, and as a result dental caries and 
periodontal disease may develop.  

A March 2008 VA authorized dental examination included an 
interview of the Veteran and a review of the Veteran's 
specific history for a Sunderland grade IV-V injury to the 
branches of the lingual and mandibular branches of the 5th 
cranial nerve.  The VA examiner relied in part on a history 
as provided by the Veteran.  The Board finds that the Veteran 
is both competent to report his medical history, and credible 
in his reports.  The history provided by the Veteran during 
examination is well supported by medical evidence of record.  
The VA examiner noted the history of paralysis due to damage 
to the lingual and mandibular branches of the trigeminal 
nerve.  Examination of the mandible, maxilla, ramus, and 
palates revealed no abnormal findings.  Examination of 
temporomandibular articulation revealed an inter-incisional 
motion within a range of 11 to 20 centimeters.  There was a 
range of right and left lateral excursion of 0 to 4 
millimeters.  Examination of the teeth showed loss of four 
wisdom teeth.  The loss of teeth did not accompany loss of 
masticatory surface.  The loss of teeth was due to the 
removal of wisdom teeth.  Panoramic x-ray results were within 
normal limits.  The examiner stated that the Veteran had 
documentation from qualified experts that he has permanent 
damage to the mandibular and lingual branches of the 
trigeminal nerve with associated chronic pain.  The examiner 
stated that this condition made it very painful for the 
Veteran to properly care for his teeth, and that this would 
lead to serious dental problems and tooth loss in the future.  

The Veteran also testified during his January 2009 Board 
hearing that he could not brush his teeth due to pain and 
sensitivity in the right side of his mouth due to his 
service-connected injury.  

In general, treatable carious teeth and replaceable missing 
teeth are not considered a disability for purposes of 
compensation.  38 C.F.R. § 3.381.  The exceptions to the 
general rule are listed under 38 C.F.R. § 4.150, Diagnostic 
Codes 9900 through 9916.  Missing teeth may be compensable 
for rating purposes under Diagnostic Code 9913.  However, the 
Note immediately following states, "these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2008).  

In this case, service treatment records show that the Veteran 
had his third molars extracted after 180 days of service.  
Missing teeth may be compensable for rating purposes only 
where there is bone loss through trauma or disease such as 
osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2008).  Although the Veteran has missing third molars, his 
missing teeth are not shown to be due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease.  
The March 2008 VA authorized dental examination shows that 
the loss of teeth were due to extraction, and not trauma, and 
the loss of teeth did not accompany loss of masticatory 
surface.  Service treatment records do not reflect bone loss 
through trauma or disease.  Therefore, the criteria for 
compensable service-connected dental condition under 38 
C.F.R. § 4.150 have not been met.  There is no evidence that 
the Veteran suffers from any other disability listed under 38 
C.F.R. § 4.150.
  
A veteran can receive Class I treatment for a compensable 
service-connected dental condition.  Service treatment 
records do not reflect any dental trauma in service.  As 
noted above, dental extractions during service are not 
tantamount to dental "trauma".  See VAOPGCPREC 5- 97 (January 
22, 1997).  The extraction of the Veteran's teeth is not 
shown to be due to bone loss through trauma or disease such 
as osteomyelitis.  Therefore, service connection for the 
purposes of Class I treatment is not warranted on a direct 
basis.  

VA and private treatment records show that the Veteran has 
current diagnoses of periodontitis and chronic gingivitis.  
Non-compensable dental disorders, such as treatable carious 
teeth and periodontal disease can only be service-connected 
for treatment purposes.  See 38 C.F.R. § 3.381 (a).  
Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 
(1998). Gingivitis is a form of periodontal disease.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 768 (30th ed. 
2003).  The preponderance of the medical evidence does not 
show that the Veteran has current carious teeth.  Although 
Dr. C.N.B. indicated that the Veteran had "dental problems 
(caries/periodontitis)" this diagnosis was not associated 
with a dental examination.  A recent March 2008 VA authorized 
dental examination, which included x-rays, did not reflect 
any current dental caries.  During a December 2008 dental 
examination, Dr. S.B. stated that there were no carious 
lesions detected.  Therefore the Board finds that the 
Veteran's only currently diagnosed dental disabilities are 
periodontitis and chronic gingivitis.

Competent medical evidence indicates that the Veteran's 
periodontal disease (periodontitis and chronic gingivitis) is 
secondary to his service-connected Sunderland grade IV-V 
injury to the lingual and mandibular branches of the 5th 
cranial (trigeminal) nerve.  (See July 2005 VA Dental 
Treatment Report; December 2008 Treatment Report from Dr. 
S.B.; and March 2008 VA Dental Examination Report, indicating 
that damage to the mandibular and lingual branches of the 
trigeminal nerve with associated chronic pain would likely 
result in periodontal disease, dental carries, and tooth loss 
in the future.)  Although secondary service-connection can be 
established for a dental disability, the basic service 
connection rules for dental disorders still apply.  
Unfortunately, periodontal disease is not a disorder for 
which service connection can be granted for compensation 
purposes.  See 38 C.F.R. § 3.381 (a).  Therefore, service 
connection for the purposes of Class I treatment is not 
warranted on a secondary basis.

As noted in the introduction, eligibility for VA outpatient 
dental treatment for a non-compensable dental disorder has 
not been adjudicated by VA and is therefore, not on appeal 
before the Board.  Claims for adjunct dental treatment are 
separate from the RO, and are adjudicated at the MAS/VAMC.  
This matter has been referred for consideration by the MAS.

2.  Sural Nerve Entrapment Syndrome, Left Ankle

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available.  38 C.F.R. § 4.20 (2008).  

The Veteran was assigned a 20 percent evaluation for sural 
nerve entrapment syndrome, under Diagnostic Code 8521 for 
paralysis/incomplete paralysis of the external popliteal 
nerve (common peroneal).  A higher 30 percent rating is 
assigned for incomplete paralysis which is severe in degree.  
38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2008).  A 40 
percent evaluation requires complete paralysis of the 
external popliteal nerve, manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves," 38 C.F.R. § 4.124(a) (2008). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2003).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

An October 2006 VA authorized examination shows that due to 
sural nerve entrapment syndrome, the Veteran had tingling and 
numbness, weakness, and constant pain in the affected parts.  
The symptoms affected the Veteran's ability to run, drive a 
car, and disrupted sleep.  Pain was constant and traveled up 
the leg to the head.  On a 1 to 10 scale, pain level was at 
an 8.  The Veteran had shocking sharp pain when the left foot 
was touched.  The Veteran had 20 degrees dorsiflexion and 45 
degrees plantar flexion in the left ankle.  Neurological 
examination shows that there was sural nerve involvement 
revealing findings of paresthesia and sensory dysfunction.  
The Veteran was very sensitive to light touch and had severe 
paresthesia to light touch.  He withdrew his leg because of 
this on examination.  Motor function was within normal 
limits.  Sensory function was abnormal with findings of sural 
nerve paresthesia.   

An October 2007 evaluation completed by Dr. C.N.B. reflects 
pain and numbness in the left foot and decreased ankle 
reflex.  The Veteran had left foot strength of 1/5 on 
dorsiflexion, 4/5 on plantar flexion, and 1/5 on eversion; 
strength was limited due to pain.  The Veteran walked with a 
limp and used a cane.

A February 2008 VA authorized examination shows that due to 
sural nerve entrapment syndrome, the Veteran had tingling and 
numbness, abnormal sensation, anesthesia, weakness and 
constant pain in the affected parts, and limp reflexes.  
There was no paralysis of the affected parts.  Range of 
motion at the left ankle was limited.  Repetitive motions 
were further limited due to pain.  On a 1 to 10 scale, pain 
level was at a 10.  Pain was constant, and the Veteran had 
little improvement with medications.  The Veteran had 15 
degrees dorsiflexion and 40 degrees plantar flexion in the 
left ankle.  Motor and sensory function was normal in the 
lower extremities. 

A November 2008 treatment report from Dr. P.G.B. at Neurology 
Services, Inc. shows that the Veteran had chronic and 
persistent pain in the left sural nerve distribution and left 
ankle.  He had limitation of movement at the ankle and 
progressive swelling of the left foot and ankle.  He walked 
with a cane and had difficulty with walking and standing.  
The Veteran had heightened sensitivity to touch.  Dr. P.G.B. 
stated that the Veteran had muscle wasting of the left foot 
and incomplete paralysis of sensation of high severity.  He 
had pain on any kind of movement involving the left foot.  

In a January 2009 treatment report, Dr. C.N.B. stated that 
the Veteran had a weak painful left foot, not useful for 
ambulation.  The Veteran had 3+/5 strength in his foot 
dorsiflexors with 10 degrees plantar dorsiflexion.  He used a 
cane for ambulation.  The left lateral toes were discolored 
and swollen and his foot was warm to touch. 

The Veteran's sural nerve entrapment syndrome has been rated 
as analogous to paralysis/incomplete paralysis of the 
external popliteal nerve (common peroneal) under Diagnostic 
Code 8521.  There is no specific Diagnostic Code which 
addresses the sural nerve.  The Board finds that a rating 
under Diagnostic Code 8521 is appropriate for the external 
popliteal nerve where is most closely approximates the 
anatomical localization, symptomatology, and functional 
impairment of the Veteran's disability.  See 38 C.F.R. § 4.20 
(2008).  

The Board finds that increased a 30 percent evaluation is 
warranted for sural nerve entrapment syndrome under 
Diagnostic Code 8521.  Medical evidence of record shows that 
the Veteran's disability has increased in severity.  The 
Veteran's disability is manifested by constant pain, tingling 
and numbness, abnormal sensation, anesthesia, weakness, 
limitation of motion, and heightened sensitivity to touch.  
An October 2006 VA authorized examination reflects severe 
paresthesia to light touch.  Dr. P.G.B. stated that the 
Veteran had incomplete paralysis of sensation of high 
severity.  Medical evidence shows that the Veteran's sural 
nerve entrapment syndrome results in incomplete paralysis 
which is severe in degree.  

A Note to the ratings for "Diseases of the Peripheral 
Nerves" provides that a rating should be moderate at most, 
when involvement is wholly sensory.  See 38 C.F.R. § 4.124(a) 
(2008).  In the present case, involvement of the sural nerve 
is not wholly sensory where medical evidence shows that the 
Veteran's disability is also manifested by limitation of 
motion, weakness, swelling, and muscle wasting.  The Board 
finds that the presented symptomatology more nearly 
approximates a 30 percent evaluation for incomplete paralysis 
of the sural nerve which is severe in degree.  See 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8521 (2008).

The Board finds that a higher 40 percent evaluation is not 
warranted where the Veteran is not shown to have complete 
paralysis of the sural nerve.  The Veteran's disability is 
not manifested by foot drop and slight droop of first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of extension of proximal phalanges of toes, loss of abduction 
of the foot, weakened adduction, and anesthesia of the entire 
dorsum of foot and toes.  A February 2008 VA authorized 
examination shows that there was no paralysis of the effected 
parts.  Although range of motion was limited in the ankle, VA 
and private treatment records do not reflect complete 
paralysis of the foot or ankle.  A 40 percent evaluation is 
the maximum available under Diagnostic Code 8521.  Medical 
evidence of record, in this case, simply does not establish 
complete paralysis of the foot or ankle to warrant such a 
rating.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show that the Veteran's sural nerve entrapment 
syndrome presents such an exceptional disability picture that 
the available schedular evaluation is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's sural nerve entrapment with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability. 
 There is no objective evidence in the record to indicate 
that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  Conclusion

The Veteran's dental disability is not a result of combat 
wounds or other trauma during his active military service.  
The Veteran has been diagnosed with periodontal disease, to 
include periodontitis and chronic gingivitis; however, 
periodontal disease is not a dental disorder for which 
service connection can be granted for compensation purposes.  
Therefore, the criteria for service-connected compensation 
for dental trauma have not met.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.

The Board concludes that the evidence supports a 30 percent 
rating for intractable sural nerve entrapment syndrome of the 
left ankle.
	

ORDER

Service connection for dental trauma is denied.

A 30 percent rating, but no more, is granted for intractable 
sural nerve entrapment syndrome, left ankle, subject to the 
law and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


